Per Curiam.

Partnership accounts may be adjusted and closed, either by a suit in equity, or by an action of account at law. The acts constituting the Courts of Justices of the Peace, give jurisdiction only in actions of “ debt, detinue, covenant, trespass, and trespass on the cased’ The action of account is not comprised in this enumeration; and the peculiar mode of trial by auditors, is not provided for in those acts. The Justice, therefore, had no jurisdiction.
As to the second objection, we think it not founded. The Costs óf a venire must always abide the event.
Judgment reversed.